Exhibit 10.1

January 25, 2019

Goldman Sachs Private Middle Market SPV LLC

c/o Goldman Sachs Private Middle Market Credit LLC

200 West Street

New York, NY 10282

 

  Re:

Letter Agreement

Ladies and Gentlemen:

Reference is made to the Loan Agreement dated as of November 21, 2017 (as
amended by that certain Amendment No.1 to the Loan Agreement dated as of
August 17, 2018 and as further amended, modified and supplemented and in effect
from time to time, the “Loan Agreement”), among Goldman Sachs Private Middle
Market SPV LLC (“you” or the “Borrower”), Goldman Sachs Private Middle Market
Credit LLC, the Financing Providers party thereto, State Street Bank and Trust
Company, as collateral agent, collateral administrator and securities
intermediary and JPMorgan Chase Bank, National Association, as administrative
agent (“JPMorgan” or the “Administrative Agent”). Capitalized terms used and not
defined herein shall have the respective meanings assigned to them in the Loan
Agreement.

The Borrower and JPMorgan acknowledge that the Borrower submitted an Accordion
Option Request on January 17, 2019 to increase the Financing Commitments by an
amount equal to $50,000,000. JPMorgan agrees that this Accordion Option Request
has been approved in the amount equal to $50,000,000.

Except as expressly set forth in this letter, the Loan Agreement and the other
Loan Documents remain unchanged and in full force and effect.

This letter shall be governed by, and construed in accordance with, the law of
the State of New York. This letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this letter by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[signature pages follow]



--------------------------------------------------------------------------------

Please confirm that the foregoing is our mutual understanding by signing and
returning an executed counterpart of this letter.

 

Very truly yours, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent and Lender By:   /s/ James Greenfield  

 

Name: James Greenfield

  Title:   Executive Director

 

Accepted and agreed to

as of the date first

written above by:

Goldman Sachs Private Middle Market SPV LLC

 

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory Acknowledged and agreed: c/o
Goldman Sachs Private Middle Market Credit LLC

 

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

- 2 -

 

State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Securities Intermediary By:   /s/ Brian Peterson  

 

Name:   Brian Peterson

  Title:     Vice President